DETAILED ACTION
This action is in response to an application filed 05/04/2018 in which claims 1-30 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 SEPTEMBER 2018 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 18, 20, 21-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 21, 24 and 28 recite the limitation “configured to efficiently separate molecular species”
Claims 13 and 15 recite the limitation “the membranes”, however there is no antecedent basis for this term. Correction is required.
18 recites the limitation “further comprising a metal ion.” Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: the metal ion is a reactant however this is not recited in the claim, the metal ion is not associated with the structure/methods of the claim in any way.
Claim 20 depends from itself and is thus indefinite, it will be interpreted to depend from claim 19.
Claim 22 recites the limitation “the reactant fluid.” however there is no antecedent basis for this term. Correction is required.
Claim 28 recited the limitation “a dual layer hollow fiber having two concentric layers including an inner and an outer layer having a thin coating of a metal containing compound”. It is unclear if the “thin coating of a metal-containing compound” is one of the two concentric layers or if is in addition to the two layers, and if in addition to the layers it is not clear if it is both on an inner and an outer layer. Fur purposes of examination it will be interpreted that one of the two layers in the thin coating of a metal-containing compound.
Claims 2-16, 22-23, 25-27 and 29-30 are rejected for depending from indefinite claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando Cacho-Bailo, Silvia Catalán-Aguirre, Miren Etxeberría-Benavides, Oğuz Karvan, Victor Sebastian, Carlos Téllez, Joaquín Coronas, Metal-organic framework membranes on the inner-side of a polymeric hollow fiber by microfluidic synthesis, Journal of Membrane Science, Volume 476, 2015, Pages 277-285 (hereinafter “Cacho-Bailo”).
Regarding claim 1 Cacho-Bailo discloses a molecular separation device configured to efficiently separate molecular species (i.e. because it has high separation factors in CO2 and H2 containing mixtures), comprising: 
a polysulfone hollow fiber (i.e. a porous hollow fiber support structure formed from a polymer);and 
a molecular organic framework (MOF) membrane (ZIF-7 and ZIF-8) having a thickness of less than 3 microns (the membrane have average thickness of 3.6 ±0.9 µm and 2.4 ±0.4 µm, and thus both have section of the membrane with thicknesses less than 3 micron); 
wherein the device is configured to include a MOF membrane formed on at least one of an inner porous hollow fiber surface, and within a porous hollow fiber wall (Abstract, 2. Experimental Section). 
Regarding claim 3 Cacho-Bailo discloses the device of claim 1, wherein the porous hollow fiber support structures have an outer diameter of 520 µm (2.1. Membrane synthesis). 
claim 5-6 Cacho-Bailo discloses the device of claim 1, wherein the MOF is ZIF-7 or ZIF-8 (2.1. Membrane synthesis).
Regarding claim 7 Cacho-Bailo discloses the device of claim 1, wherein the MOF membrane is configured to have presences including 48.2 (1010 mol/m2*s*Pa); i.e. ~14 GPU (1 GPU = 3.35x10-10 (mol/m2*s*Pa; see Fig. 6).
Regarding claim 8-10 Cacho-Bailo discloses the device of claim 1, wherein the MOF membrane is configured to separate CO2 (0.33nm diameter) and H2 (Abstract, 3.3. Permeation performance). 
Regarding claim 11 Cacho-Bailo discloses the device of claim 9, wherein the MOF membrane is configured to separate CO2 (0.33nm diameter) and H2 (Abstract, 3.3. Permeation performance), and is thus seen as capable of, and therefore configured to, separating hydrocarbons as claimed, and further it is specifically note that the ZIFs are used for, and therefore inherently capable of, hydrocarbon separation (1. Introduction). 
Regarding claim 13 Cacho-Bailo discloses the device of claim 11, wherein the membranes were operated at feed pressures up to 4 bar and at temperatures between 35-150 °C (3.3. Permeation performance); and are thus seen as configured to do so.
Regarding claim 17 Cacho-Bailo discloses a process for fabricating MOF membranes comprising: 
fabricating a molecular separation device including porous hollow fiber support structures formed from a polymer (polysulfone hollow fiber membrane supports were prepared from polymer pellets); 
localizing at least two fluids containing different reactants for membrane synthesis at an interface located at the inner porous hollow fiber support surface, and within a porous hollow 
initiating a reaction to form the MOF membrane by bringing the reactant solutions into contact, and 
 wherein the reactants are supplied as liquid; (Abstract, 2. Experimental Section). 
Regarding claim 18 Cacho-Bailo discloses the process of claim 17, further comprising a metal ion comprising one or more of Zn2+ as one of the reactants (2.1. Membrane synthesis). 
Regarding claims 19 and 20 Cacho-Bailo discloses the process of claim 17, wherein the reactants include 2-N-methylimidazole (2.1. Membrane synthesis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12, 14-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cacho-Bailo.
Regarding claim 2 Cacho-Bailo discloses the device of claim 1, wherein it is not disclosed that the porous hollow fiber support structures have a volume fraction of less than 90%. However volume fraction of a porous support membrane is known to effect the filtration properties of the resulting membrane, it is therefore a result effective variable. See MPEP § 2144.05 (B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate volume fraction of the support membrane, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding claim 4 Cacho-Bailo discloses the device of claim 1, but does not disclose wherein the MOF membrane is configured to have a thickness of about 1 micron or less. However thickness of a membrane is known to effect the filtration properties of the resulting membrane, it is therefore a result effective variable. See MPEP § 2144.05 (B). Case law holds In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane thickness, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding claim 12 Cacho-Bailo discloses the device of claim 11, but does not specifically disclose wherein the MOF membrane is configured to include a permeation selectivity of at least about 10 for separation of a propylene from a propane. However since the composition is the same as the composition recited in claim 1 and 11, it is asserted, absent evidence to the contrary, that one would reasonably expect that the ZIF membrane disclosed by Cacho-Bailo inherently has the same properties as the ZIF membrane recited in claim 12. Specifically, it is asserted that the MOF membrane would be capable of, i.e. is configured to, include a permeation selectivity of at least about 10 for separation of a propylene from a propane. See MPEP 2112.01.
Regarding claim 14 Cacho-Bailo discloses the device of claim 10, but does not specifically disclose wherein the MOF membrane is configured to include a permeation selectivity of at least about 100 for separation of a hydrogen from a propane. However since the composition is the same as the composition recited in claim 1 and 11, it is asserted, absent evidence to the contrary, that one would reasonably expect that the ZIF membrane disclosed by Cacho-Bailo inherently has the same properties as the ZIF membrane recited in claim 12. Specifically, it is asserted that the MOF membrane would be capable of, i.e. is configured to, include a permeation selectivity of at least about 100 for separation of a hydrogen from a propane. See MPEP 2112.01.
claim 15-16 Cacho-Bailo discloses the device of claim 14, wherein the MOF/membranes were operated at feed pressures up to 4 bar and at temperatures including 35-150 °C (3.3. Permeation performance); and are thus seen as configured to do so.
Regarding claim 21 Cacho-Bailo discloses a method for forming a molecular separation device configured to efficiently separate molecular species (i.e. because it has high separation factors in CO2 and H2 containing mixtures), comprising: 
pre-assembling a porous hollow fiber support structure within a membrane fabrication module (Fig. 1a); 
applying a first reactant fluid including a metal salt and a second reactant fluid include an imidazole reactant to an interface along an inner surface of the porous support hollow fibers (the following reagent streams were pumped through the fiber: ZIF-8: mixing a Zn(NO3)2 * 6H2O solution with a 2-N-methylimidazole and sodium formate solution in methanol; ZIF-7: mixing a Zn(NO3)2 * 6H2O solution with a benzimidazole solution in ethanol); and
wherein the prepared membranes were rinsed with solvent “to wash the inner” (this is seen to be “removing excess first and second reactant fluid surrounding the porous fibers of the membrane fabrication module” as claimed, and it will inherently occur that residual reactant solution will necessarily remain at least within some of the pores of the porous fiber support structure of the membrane fabrication module) 
and drying the remaining first and second reactant fluids in the porous fiber support structure to produce a solid imidazole/ZIF membrane(Abstract, 2. Experimental Section). 
Cacho-Bailo does not disclose (1) a plurality of porous hollow fiber support structures; or (2) heating the membrane during drying. 
However, with regard to (1) a plurality of porous hollow fiber support structures, this would involve the mere duplication of the disclosed single hollow fiber membrane which would have been obvious to one of skill in the art i.e. in order to create multiple membranes; it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, Sec. VI.
With regard to heating the membrane during drying, it is well known and obvious to apply additional heat when drying membranes including MOF membranes and it would therefore have been obvious to apply heat while drying the membrane in order to speed up the drying process.
Regarding claim 22 Cacho-Bailo discloses the method of claim 21, wherein the reactant fluid is prepared using a solvent including at least one of methanol and ethanol (Cacho-Bailo 2.1.Membrane Synthesis).
Regarding claim 23 Cacho-Bailo discloses the method of claim 21, wherein the produced imidazole membrane is ZIF-7 and ZIF-8 (Cacho-Bailo 2.1.Membrane Synthesis).

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Xueliang et al., Synthesis of an organophilic ZIF-71 membrane for pervaporation solvent separation, Chem. Commun., 2013,49, 1196-1198 (hereinafter “Dong”) in view7 of Pressure-Assisted Synthesis of HKUST-1 Thin Film on Polymer Hollow Fiber at Room Temperature toward Gas Separation, Yiyin Mao, Junwei Li, Wei Cao, Yulong Ying, Luwei Sun, and Xinsheng Peng, ACS Applied Materials & Interfaces 2014 6 (6), 4473-4479 (hereinafter “Mao”) and Kołodziejczak-Radzimska, A.; Jesionowski, T. Zinc Oxide—From Synthesis to Application: A Review. Materials 2014, 7, 2833-2881. (hereinafter “Kołodziejczak-Radzimska”).
Regarding claim 24-26 Dong discloses a method for forming a molecular separation device configured to efficiently separate molecular species, comprising: 
pre-assembling a ZnO support thus having including an inner and an outer layer having a metal-containing compound; 
applying an imidazole reactant (4,5-dichloroimidazole (dcIm) in a vapor and a liquid form; and 
converting the metal-containing outer layer of the fiber into an MOF membrane by vapor-phase exchange of the imidazole reactant throughout the layer; (the imidazole reactant solution is placed in the autoclave with the ZnO membrane for formation, and thus the imidazole reactant will inherently be in both is liquid and vapor form, see SI page 2-3).
Dong does not disclose pre-assembling of a plurality of porous hollow fiber support structures within a membrane fabrication module; applying a first fluid including a metal salt to either an outer or an inner surface of the porous support hollow fibers; converting the fluid containing the metal salt to a solid metal-containing film by solvent evaporation.
However, with regard to a hollow fiber, Mao discloses creating a MOF membrane on a hollow fiber membrane by forming a thin layer of metal oxide particles (CHNs) on a polysulfone hollow fiber membrane and then reacting said CHNs layer with a reactant solution to form the MOF layer on the dual layer composite hollow fiber (Mao Abstract, Experimental Section).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Dong by substituting for the support membrane a ZnO membrane formed as a thin second layer on a base polysulfone hollow fiber membrane and then Mao because this involves the simple substitution of forms of a metal oxide base support membrane used to react and form a supported MOF membrane known in the art to obtain the predictable result of a functional membrane formation.
With regard to a plurality of porous hollow fiber support structures, this would involve the mere duplication of the disclosed single hollow fiber membrane which would have been obvious to one of skill in the art i.e. in order to create multiple membranes; it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, Sec. VI.
With regard to forming the ZnO film via conversion of a metal salt solution through solvent evaporation, Kołodziejczak-Radzimska discloses it is known to form ZnO via precipitation of zinc salts, which would thus inherently involves solvent evaporation at room temperature or higher to arrive at the solid dry ZnO (Table 1, 2. Methods of Synthesis of Nano- and Micrometric Zinc Oxide).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Dong by forming the ZnO on the hollow fiber membrane directly via precipitation from zinc salt solution as disclosed by Kołodziejczak-Radzimska because this involves the simple substitution of known means of forming ZnO.
Regarding claim 27 Dong discloses the method of claim 24, wherein the MOF membrane is ZIF-71 (Dong Title).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, Xueliang et al., Synthesis of an organophilic ZIF-71 membrane for pervaporation solvent separation, Chem. Commun., 2013,49, 1196-1198 (hereinafter “Dong”) in view7 of Pressure-Assisted Synthesis of HKUST-1 Thin Film on Polymer Hollow Fiber at Room Temperature toward Gas Separation, Yiyin Mao, Junwei Li, Wei Cao, Yulong Ying, Luwei Sun, and Xinsheng Peng, ACS Applied Materials & Interfaces 2014 6 (6), 4473-4479 (hereinafter “Mao”).
Regarding claim 28 Dong discloses a method for forming a molecular separation device configured to efficiently separate molecular species, comprising: 
pre-assembling a ZnO support thus having including an inner and an outer layer having a metal-containing compound; 
applying an imidazole reactant (4,5-dichloroimidazole (dcIm) in a vapor and a liquid form; and 
converting the metal-containing outer layer of the fiber into an MOF membrane by vapor-phase exchange of the imidazole reactant throughout the layer; (the imidazole reactant solution is placed in the autoclave with the ZnO membrane for formation, and thus the imidazole reactant will inherently be in both is liquid and vapor form, see SI page 2-3).
Dong does not disclose pre-assembling a plurality of porous hollow fibers to form a membrane fabrication module, wherein the porous hollow fibers are configured as a dual-layer hollow fiber having two concentric layers including an inner and an outer layer having a thin coating of a metal-containing compound.
However Mao discloses creating a MOF membrane on a hollow fiber membrane by forming a thin layer of metal oxide particles (CHNs) on a polysulfone hollow fiber membrane and then reacting said CHNs layer with a reactant solution to form the MOF layer on the dual layer composite hollow fiber (Mao Abstract, Experimental Section).
prima facie obvious to one of ordinary skill in the art to modify the process of Dong by substituting for the support membrane a ZnO membrane formed as a thin second layer on a base polysulfone hollow fiber membrane and then reacting to form the MOF membrane as disclosed by Mao because this involves the simple substitution of forms of a metal oxide base support membrane used to react and form a supported MOF membrane known in the art to obtain the predictable result of a functional membrane formation.
With regard to a plurality of porous hollow fiber support structures, this would involve the mere duplication of the disclosed single hollow fiber membrane which would have been obvious to one of skill in the art i.e. in order to create multiple membranes; it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04, Sec. VI.
Regarding claim 29 Cacho-Bailo discloses the method of claim 28, but does not disclose wherein the thin coating of a metal-containing compound has a thickness of less than about 1 micron. However thickness of a membrane is known to effect the filtration properties of the resulting membrane, it is therefore a result effective variable. See MPEP § 2144.05 (B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate membrane thickness, including those within the scope of the present claims, so as to produce desired filtration properties.
Regarding claim 30 Cacho-Bailo discloses the method of claim 28, wherein the metal-containing compound includes zinc oxide (Cacho-Bailo 2.1.Membrane Synthesis).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/
Examiner, Art Unit 1773            

	/Jason M Greene/            Primary Examiner, Art Unit 1773